—Order, Supreme Court, New York County (Myriam Altman, J.), entered December 2, 1992, which granted defendant’s motion to cancel plaintiffs notice of pendency with respect to the sale of a parcel of real property, unanimously affirmed, with costs.
On the record before this Court, plaintiff has not shown that the trial court abused its discretion in cancelling the notice of pendency, since, as the IAS Court found, it appears this action was not commenced in good faith (CPLR 6514 [b]). Concur— Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.